Citation Nr: 1612911	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to October 1979. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board remanded these issues in November 2014 and May 2015 for further development.  The directed development has been completed and the necessary medical opinions were obtained.  This case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2015 and December 2015, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The Veteran sustained blunt trauma to the low back in active service in November 1978, he experienced pain and muscle spasm with full range of motion and normal x-ray examination, and the diagnosis was low back strain; the service treatment records do not show any medical treatment for the low back after December 1978 and physical examination of the spine was normal upon separation examination in August 1979.  

2.  Symptoms of a low back disability were not chronic in service and have not been continuous since service separation, and the Veteran's current low back disability did not manifest to a degree of 10 percent within a year of service separation. 

3.  The evidence of record makes it less likely than not that the Veteran's current low back disability is related to disease or injury or other event in active service. 

4.  Cervical muscle strain was diagnosed in active service; the Veteran sought medical treatment for pain and soreness in the neck in July and August 1978 and there were objective findings of tenderness and pain in the musculature with normal x-ray findings; the service treatment records do not show any medical treatment for the neck after August 1978 and physical examination of the spine and neck was normal upon separation examination in August 1979.  

5.  Symptoms of a neck or cervical spine disability were not chronic in service and have not been continuous since service separation, and the Veteran's current cervical spine disability did not manifest to a degree of 10 percent within a year of service separation. 
 
6.  The evidence of record makes it less likely than not that the Veteran's current cervical spine disability is related to disease or injury or other event in active service. 

7.  The Veteran sustained an injury to the left knee in active service in May 1977 after climbing a hill and he had complaints of pain and the knee giving way; a left knee diagnosis was not made, the service treatment records do not show any medical treatment for the left knee after May 1977, and physical examination of the left knee was normal upon separation examination in August 1979.  

8.  Symptoms of a left knee disability were not chronic in service and have not been continuous since service separation, and the Veteran's current left knee disability did not manifest to a degree of 10 percent within a year of service separation. 
 
9.  The evidence of record makes it less likely than not that the Veteran's current left knee disability is related to disease or injury or other event in active service. 






CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a neck or cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records have been obtained and are associated with the file.  VA treatment records dated from 1987 to 2014 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In May 2007 and May 2014, the Veteran indicated that he had no additional evidence or information to submit in support of his claims.   

VA provided a VA examinations November 2007, December 2014, and December 2015 and medical opinions were obtained as to the nature and likely etiology of the claimed disabilities.  The Board finds that in their totality, the VA examination and medical opinions provide sufficient information upon which to fairly evaluate the Veteran's claim, and the medical evidence is therefore considered to be adequate for adjudication purposes.  In reaching this conclusion, the Board notes that the Veteran's claim was remanded for an additional series of opinions which were provided in 2015.  The examination was performed by a medical professional who was fully apprised as to the Veteran's contentions, and the opinion was supported by a full rationale.  Moreover, neither the Veteran nor his representative has objected to the adequacy of either the examination or the medical opinions.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

3.  Service Connection Analysis  

The Veteran contends that he has low back, neck and left knee disabilities that are the result of injuries he experienced during active service.  See the April 2007 application for compensation and the December 2015 VA examination reports.   

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current low back, neck and left knee disabilities first manifested many years after service separation and are not related to injury or event in active service.    

Service treatment records show that the Veteran sustained blunt trauma to the low back in active service in November 1978.  A physical examination revealed that the Veteran had no trouble undressing.  He had full range of motion and good alignment of the back.  There was slight spasm with range of motion of the left lower back.  The impression was low back strain.  The Veteran was instructed to treat the back with heat, Parafon forte, and ASA; he was restricted from heavy lifting.  A December 1978 service treatment record indicates that the Veteran reported that he injured his low back.  Physical examination revealed good alignment.  There was full range of motion with spams.  X-rays were negative.  The diagnosis was low back strain.  An undated service treatment record indicates that the Veteran reported having possibly injured his back when wrestling.  Physical examination revealed pain in the left trapezius muscle.  A diagnosis pertinent to the low back or lumbar spine was not made.  The service treatment records do not show any medical treatment for the low back after December 1978.  Physical examination of the Veteran's spine was normal at his separation physical in August 1979.

Service treatment records show that the Veteran reported having a possible injury to the neck in active service after wrestling and the diagnosis was cervical muscle strain; the service treatment record is undated.  Service treatment records show that the Veteran sought medical treatment for pain in the neck in July 1978; he reported that he had been seen numerous times, x-rays were negative, and a physical examination revealed tenderness to the lateral musculature.  In August 1978, the Veteran sought medical treatment for a sore neck.  The service treatment records do not show any medical treatment for the neck after August 1978 and physical examination of the spine and neck was normal upon separation examination in August 1979.  

Service treatment records show that the Veteran injured his left knee during active service in May 1977 after climbing a hill.  He reported having experienced pain in the left lower leg and he reported that the leg gave way. Physical examination revealed no swelling.  The examiner noted that the Veteran was reluctant to allow an exam.  A diagnosis was not made.  Service treatment records do not show any medical treatment for the left knee after May 1977, and physical examination of the left knee was normal upon separation examination in August 1979.  The Veteran separated from active service in October 1979.  

There is no competent evidence of record showing a diagnosis of thoracolumbar spine, cervical spine, or left knee arthritis compensable to 10 percent within one year from service separation.  The first evidence of arthritis of the left knee substantiated by x-rays appeared in 2007, more than 25 years after service separation.  The first evidence of arthritis of the cervical and thoracolumbar spine substantiated by x-rays is in 2014, more than 30 years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, presumptive service connection for low back, cervical spine or left knee arthritis pursuant to  C.F.R. § 3.307(a) is not warranted.  

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of low back, cervical spine, or left knee disabilities either during active service or continuously since service separation.  

The Veteran contends that his low back, neck and left knee disabilities are due to the injuries in active service and he has reported experiencing continuous symptoms since active service.  The Veteran is competent to describe a firsthand event such sustaining an injury and to describe observable symptoms such as back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Board finds that the Veteran's credibility is undermined by the fact that his own statements concerning these symptoms are not supported by the evidence of record and are inconsistent.  The service treatment records do not document chronic or recurrent low back, neck, or left knee symptoms.  As discussed in detail above, the Veteran sustained injuries to the low back, neck, and left knee in active service and he sought medical treatment.  However, the service treatment records show treatment for the injuries for only one or two months after the injury and no other treatment.  The Veteran did not have any left knee, low back, or neck complaints upon separation examination in August 1979; physical examination of the spine, neck, and left knee was normal.  Further, as discussed below, the Veteran did not report an inservice injury to the back, neck, and left knee when he sought medical treatment at VA.  He first reported a continuity of symptomatology in his claim for compensation in 2007 and at the VA examinations that were scheduled in connection for his compensation claims.    

Review of the record shows that the Veteran first reported back symptoms in the early 1990s, which is over 10 years after service separation, and he first reported neck and left knee symptoms in the mid and late 1990s, which is more than 15 years after service separation.  The medical records show that in many instances, the Veteran was treated for pain and other symptoms in the low back, neck, and left knee due to post-service injuries or of recent onset.  For example, a June 1992 VA treatment record documents complaints of backache.  An April 1996 VA treatment record documents complaints of low back pain.  A June 1997 VA treatment record notes that the Veteran reported having trouble with his left knee for a few weeks.  Examination revealed a slight limp and favoring of the left knee.  Another June 1997 VA treatment record notes that the Veteran reported having pain in the left knee and leg that had started two days earlier.  The assessment was ruptured Baker's cyst.  A September 1997 VA treatment record indicates that the Veteran sought medical treatment for pain in the back and neck.  He reported being beaten up during a burglary.  X-rays of the neck and back revealed no fractures.  

Review of the record shows that the Veteran continued to seek medical treatment for low back, neck, and left knee symptoms, and again, in many instances, the symptoms were due to post-service injuries or were of recent onset.  A February 2003 VA treatment record notes that the Veteran reported having left knee pain since January 2003; he reported ho history of an injury.  Septic arthritis of the left knee was subsequently diagnosed in June 2007 and he underwent a left knee arthroscopy.  In December 2007, the Veteran reported having no pain in the left knee since the surgery.  A left knee x-ray in October 2008 shows left knee ostearthritis.  X-rays in February 2010 showed arthritic changes in the left knee joint and patellofemoral joint.  A September 2011 VA treatment record noted that the Veteran had reported experiencing low back pain since a fall a few weeks earlier.  A March 2014 VA treatment record notes that the Veteran reported having neck and back pain that started that day.  Physical findings at the site of the pain were normal.  VA treatment records show that backache and arthritis are listed in the Veteran's problem list in VA records with an onset date of February 2003.  Osteoarthrosis of the left knee is also listed in the problem list with an onset of December 2009.  

In the April 2007 application for compensation benefits, the Veteran asserted that that left knee disability began in 1976 or 1977 and his back and neck disabilities began in 1978.  He asserts that he has had symptoms since the injuries in service.  The Board finds that the Veteran's lay statements have limited credibility since the statements were first made over 25 years after service separation and were made in connection with his claim for compensation.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

For these reasons, the Board finds the Veteran's lay statements lack sufficient consistency to establish continuity of symptomatology from separation to the diagnosis of low back, neck, and left knee disabilities decades later.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran began to have chronic and continuous symptoms of low back, neck, and left knee pain and other symptoms decades after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

The Board finds that the weight of the competent and credible evidence establishes that the current low back, neck, and left knee disabilities first manifested many years after service separation and are not related to injury or other event in active service.   

Regarding the claimed left knee disability, the December 2014 VA examination report indicates that the diagnosis was status post total knee replacement in the left knee and knee joint osteoarthritis.  It was noted that the Veteran fell onto his left knee while in service and this resulted in pain, the Veteran was seen once for left knee pain, but no further therapy was needed.  At discharge, there was no indication of an ongoing left knee problem.  The VA examiner noted that in the late 1990s, left knee pain prompted evaluation and therapy for degenerative joint disease, and eventually, the Veteran underwent a left total knee arthroscopy in 2009.  The VA examiner opined that the left knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that his rationale was that in May 1977 in service, the Veteran fell onto his left knee and he was seen once for the left knee complaint and there was no indication of an ongoing left knee problem at separation.  The examiner indicated that the left knee symptoms prompted medical attention in the late 1990s years after discharge and there was no nexus between his left knee in service contusion and the left knee disability.  

The December 2015 VA examination report indicates that the Veteran gave a history of falling off of a "deuce and a half" in service, injuring his left knee. He reported that he was treated in service for his knee and subsequently underwent a total knee replacement in 2010 due to osteoarthritis.  The Veteran indicated that he did not have a problem with the knee before he joined the service.  The VA examiner opined that it was less likely than not that the left knee disability was incurred in active service.  The VA examiner provided his rationale.  He indicated that as stated by two previous VA examiners, the Veteran was noted to have a left knee complaint (contusion) in service for which he was seen once.  At separation examination in 1979, the Veteran noted that he was in good health and he had no further documented knee complaints until 2003, 24 years after separation.  The VA examiner stated that although the Veteran had three surgeries on his left knee, post military, no new evidence was presented to establish a connection between Veteran's one time visit to medical in service and his subsequent left knee arthritis decades later. 

Regarding the low back and neck disabilities, the December 2014 VA examination report indicates that the VA examiner opined that it was less likely than not (less than 50 percent probability) that the claimed neck and low back disabilities were incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner indicated that the rationale was that the Veteran sustained one episode of neck strain while in service for which he was seen on one occasion, the strain resolved, and at discharge there was no indication of a continuing neck condition.  The VA examiner noted that only many years after discharge were neck complaints prominent enough to seek medical attention and there was no nexus between an inservice neck strain and the development of cervical degenerative joint disease.  The VA examiner also indicated that while in service, the Veteran was treated on one occasion for lumbar strain which resolved without further treatment and at discharge, there was no indication of an ongoing back problem.  The VA examiner indicated that the Veteran's low back complaints surfaced in the late 1990s, years after discharge and there was no nexus between his lumbar degenerative joint disease and his remote injury in service low back strain.  

The December 2015 VA examination report indicates that the Veteran gave a history of injuring his neck when he fell from the back of "a deuce and a half" while in service.  He stated that "I don't know if I jerked it."  The Veteran reported that he has had continued pain that "comes and goes" ever since.  The VA examiner opined that the veteran's neck disability was less likely than not incurred in or caused by active service.  The VA examiner explained his rationale.  He indicated that he agreed with the two previous VA examiners that the Veteran's in-service neck strain had resolved by separation (separation shows normal physical exam and no complaints by veteran).  The VA examiner indicated that the medical records are silent until 2005 when x-rays were performed with the Veteran complaining of neck (and back) pain after a motor vehicle accident.  VA records also note on September 14, 2013 that the Veteran awoke with right-sided neck pain and the diagnosis was torticollis.  A September 20, 2014 note indicates that the Veteran sought treatment VA for neck pain after being involved in a severe motor vehicle accident where his vehicle turned over and his wife was killed; the diagnosis at that time was neck strain.  CT scan performed at that time showed no fracture but rather severe degenerative changes at C2-3 and mild central canal and severe left foramen stenosis at C5-6 which is unrelated to the motor vehicle accident or to service.  The examiner indicated that the Veteran had provided no new evidence that could link his current neck problems with his long ago resolved cervical strain.    

The December 2015 VA examination report indicates that the Veteran gave a history of history of injuring his back when he fell from the back of "a deuce and a half" while in service.  The Veteran stated that he was treated with a back brace, a few days of bedrest, light duty and therapy.  The VA examiner opined that the Veteran's current low back disability was less likely than not incurred in or caused by active service.  The VA examiner provided his rationale.  He indicated that as noted by previous two VA examiners, the Veteran was treated briefly in service for back strain and on separation examination in October 1979, the Veteran had no further complaints regarding his back, and the records are silent for back complaints until the Veteran complained of back pain in 2005 after a motor vehicle accident.  The VA examiner noted that subsequent VA records show that the Veteran complained of back pain in July 2012 after falling in a parking lot, a September 2013 VA record notes that the Veteran complained of low back pain after falling two months prior, and a March 20, 2014 VA records indicates that the Veteran had an exacerbation of low back pain after a severe motor vehicle accident.  The VA examiner indicated that the Veteran has presented no new evidence linking his current back pain to his apparently resolved lumbar strain in service, some 36 years earlier. 

The VA examination report dated in November 2007 indicates that the examiner determined that the Veteran's current cervical and lumbar strain and the degenerative joint disease of the left knee were less likely than not related to his military service.  

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the VA examiners in 2007 and 2015 did not note the treatment the Veteran sought for neck, back, and left knee complaints in the 1990s.  However, this omission does not render the VA opinions to be less probative.  The medical evidence of record shows that the Veteran sought medical treatment for back, neck and left knee symptoms in the 1990s, but diagnoses were not made, other than the diagnosis of a ruptured Baker's cyst in the left knee, until the following decade.  The Board also notes that the 2015 VA examiner reviewed the 2014 VA examination report in which the 2014 VA examiner noted the symptoms in the 1990s.  The 2014 VA examiner considered the records from the 1990s, and this VA examiner reached the same conclusion as the 2007 and 2015 VA examiners.  Thus, the Board finds that the VA medical opinions are based upon correct and sufficient facts and data.  

The Veteran himself has related his low back, neck, and left knee disabilities to the injuries he experienced in active service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise or training and he has neither provided nor identified any medical evidence to support his contentions.  There is no competent evidence to establish a relationship between the Veteran's current low back, neck, and left knee disabilities and the injuries he experienced during active service.  

The Board finds the weight of the competent and credible evidence shows that the low back, neck, and left knee disabilities to include arthritis did not manifest in service, first manifested many years after active service and are not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for the low back, neck, and left knee disabilities, and the claims for service connection are denied. 


ORDER

Service connection for a low back disability to include arthritis is denied.  

Service connection for a neck or cervical spine disability to include arthritis is denied.  

Service connection for a left knee disability to include arthritis is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


